Tayloe, J".
This appeal presents the same facts and questions of law as the foregoing case; and for the reasons stated in the opinion in that case, so much of the judgment of the circuit court in this case as adjudges that the plaintiffs have a lien for the amount of their judgment against the railroad bridge and premises of the appellants, described in said judgment, and which adjudges that the same shall be sold to pay the amount of such judgment with costs of sale, must be reversed, with costs.
By the Cov/rt. — So ordered.
Ryan, C. J\, took no part.